DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “identifying a set of bounding boxes using a neural network, wherein each bounding box represents the front face of a board within the bundle of boards; and determining a number of boards in the bundle based on the set of bounding boxes”, or any variations thereof, as recited.
Closest prior art Hudson et al. USPN 2015/0371085 discloses a method and system for identifying books located on a bookshelf. Photographs of the bookshelf are captured and processed to identify individual books. Processing involves segmenting the photograph into individual book spines and extracting and analyzing features of the book spines. Analysis may include database matching and/or optical character recognition.
Further closest prior art Zhang et al. USPN 2016/0224857 discloses processing an image of a retail shelf area. According to one aspect, a portion of an image that depicts the retail shelf area at an angled and depthwise perspective is determined to depict shelves. The image can be modified so that the portion of the image determined to depict shelves is substantially parallel to a predefined horizontal reference frame. Products can then be detected in the remainder portion of the image, separate from the portion of the image determined to depict shelves. An applicable planogram can be used to generate compliance information based on the detected products and the determined portion of the image depicting shelves.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


September 11, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662